Citation Nr: 1404227	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-06 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease (DJD), left ankle, exclusive of the period dated from January 5, 2007, to February 28, 2007, during which a temporary 100 percent rating was assigned due to surgical or other treatment necessitating convalescence.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the 20 percent rating assigned to the Veteran's DJD, left ankle.  By a January 2013 decision of a Decision Review Officer (DRO), a temporary 100 percent rating was assigned to the Veteran's DJD, left ankle, pursuant to 38 C.F.R. § 4.30 (2013) for surgical or other treatment necessitating convalescence, effective January 5, 2007, to February 28, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2011 telephone conversation with the RO, the Veteran asserted that he wished to appear before a DRO in support of his claim.  The RO contacted the Veteran by telephone in January 2013 to confirm his request for a DRO hearing and he informed the RO that he wished to postpone such in lieu of a decision regarding his appeal.  A subsequent decision, a Statement of the Case (SOC), was issued in January 2013.  At the time of the Veteran's March 2013 Substantive Appeal, he did not respond when asked if he elected a hearing before the Board, and by an April 2013 letter, the RO sought clarification from the Veteran.  In a June 2013 statement, he requested that his file be sent to Washington, D.C.; and the Board thus assumes he does not wish to be heard by the Board.  However, it remains unclear if the Veteran still wishes to appear before a DRO.  On remand, clarification from the Veteran is required.

The most recent VA treatment records, considering both the physical claims file and Virtual VA, are dated in January 2013.  On remand, the Veteran's updated VA treatment records must be obtained and associated with the claims file. 
The Veteran was most recently afforded a VA examination of his DJD, left ankle, in December 2010, more than three years ago.  In his March 2013 Substantive Appeal, it appears that he asserts such has worsened since that time.  When available evidence is too old for an adequate evaluation of a claimant's current condition, VA's duty to assist includes providing a new examination; and on remand, the Veteran must be scheduled for a new VA examination to determine the current severity of his DJD, left ankle.
 
Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran as to whether he still wishes to be heard by a DRO.  Document all efforts to obtain such clarification, and the Veteran's responses, in the claims file.  Schedule any requested DRO hearing.  

2.  Obtain and associate with the claims file the Veteran's treatment records maintained by the Mountain Home VA Medical Center (VAMC), from January 2013 to the present.  If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

3.  Schedule the Veteran for a VA examination to determine the current severity of his DJD, left ankle.  The examiner should note all relevant pathology and symptoms and all indicated tests should be conducted. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


